UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6892



CLARENCE RAYMOND LOCKLEY,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-99-2130-2)


Submitted:   September 20, 2000           Decided:   October 6, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Raymond Lockley, Appellant Pro Se. Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Raymond Lockley appeals the report and recommendation

of the magistrate judge on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000).   We dismiss the appeal for lack of

jurisdiction because the report and recommendation is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The report and

recommendation here appealed is neither a final order nor an ap-

pealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2